Citation Nr: 9928241	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-33 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for status post left 
knee arthroplasty with history of removal of semilunar 
cartilage, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

A review of the record demonstrates that that this matter was 
previously remanded by the Board in August 1998 for 
additional development, to include a VA orthopedic 
examination.  

In conjunction with the Board remand, the RO obtained all 
outstanding medical treatment records.  In addition, a VA 
orthopedic examination was performed in October 1998.  

In a June 1999 letter, the veteran reported that his knee 
condition had become worse and requested that his knee be re-
evaluated.  

The veteran's recent letter constitutes competent evidence of 
a worsening of his disability since the time of the last VA 
examination.  In accordance with 38 C.F.R. § 3.327, 
reexaminations will be requested whenever the VA determines 
there is a need to verify the current severity of a 
disability.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995); 60 Fed. Reg. 43186 (1995).  The veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any left knee disorder 
since October 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
extent and severity of the veteran's 
service-connected status post left knee 
arthroplasty with history of removal of 
semilunar cartilage.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  All 
necessary tests and studies, including x-
rays and range of motion studies reported 
in degrees of arc, should be performed 
and all findings must be reported in 
detail.

With regard to the veteran's status post 
left knee arthroplasty with history of 
removal of semilunar cartilage, if loss 
of range of motion is present, the 
examiner should comment on whether the 
loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his left knee 
and to make specific findings as to 
whether each complaint is related to the 
status post left knee arthroplasty with 
history of removal of semilunar 
cartilage.  The examiner is further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints. 

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected status post left 
knee arthroplasty with history of removal 
of semilunar cartilage?

	(b) Does the service-connected 
status post left knee arthroplasty with 
history of removal of semilunar cartilage 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected status post left knee 
arthroplasty with history of removal of 
semilunar cartilage, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
status post left knee arthroplasty with 
history of removal of semilunar 
cartilage, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected status post left 
knee arthroplasty with history of removal 
of semilunar cartilage.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of entitlement to 
an increased rating for status post left 
knee arthroplasty with history of removal 
of semilunar cartilage.  The RO review 
should include consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59, and DeLuca v. 
Brown.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



